Citation Nr: 1207107	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-28 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for endometriosis and uterine fibroids.

2.  Entitlement to service connection for temporal mandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to October 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection for endometriosis and uterine fibroids, and denied service connection for temporal mandibular joint syndrome.

This case was initially before the Board in December 2008, at which time the Board granted issues of an increased rating for irritable bowel syndrome and earlier effective dates for major depressive disorder and for irritable bowel syndrome with gastroesophageal reflux, and remanded the issues currently on appeal for further evidentiary development.  The issues currently on appeal were again before the Board in August 2011, at which time the Board forwarded the issue pertaining to service connection for TMJ syndrome to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The requested opinion was received at the Board in September 2011.  The appellant was sent a letter in October 2011 that informed her that she had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received in that time period, the Board would proceed with the appeal.  Inasmuch as additional evidence or argument has not been received, the case is now ready for appellate review.

The issue of service connection for endometriosis and uterine fibroids is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of bilateral TMJ dysfunction.

2.  The Veteran had complications from extraction of four third molars while in service.

3.  There is probative evidence against a link between the Veteran's current TMJ dysfunction and her military service, including the complications she experienced due to extraction of third molars while in service.


CONCLUSION OF LAW

TMJ syndrome was not incurred in or aggravated by active service.  38 U.S.C.A.
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2005.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decisions on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veteans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in March 2006, after issuance of the initial AOJ decision in July 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2005, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in an SOC dated in August 2006.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran and her representative have submitted several statements in support of her claim.  The Veteran also was provided with a VA examination and a VHA medical opinion was sought in connection with her claim.  In addition, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in November 2008.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2008 remand.  Specifically, the December 2008 Board remand instructed the RO to provide the Veteran with a VA examination to determine the nature and etiology of her TMJ syndrome.  The Board finds that the RO has complied with these instructions.  In February 2009, the Veteran was provided a VA examination.  The Board finds that the February 2009 VA examination report substantially complies with the Board's December 2008 remand directives as it addressed in detail the queries posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the Board also is satisfied as to compliance with the instructions from its August 2011 VHA medical opinion request as the September 2011 VHA medical opinion addressed the questions posed in the August 2011 VHA medical opinion request.  Id.  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that she has TMJ syndrome that is related to service.  Specifically, she asserts that she had complications from extraction of her third molars during service, which has led to her TMJ syndrome.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated February 2009 reveals a diagnosis of bilateral TMJ dysfunction.  VA treatment records also reveal a history of TMJ syndrome.  Thus, there is sufficient evidence of a current diagnosis of a TMJ disorder.  Consequently, the determinative issue is whether the Veteran's TMJ disorder is somehow attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals that she underwent surgical extraction of her third molars in July 1988.  Subsequently, she complained of pain on her left side due to the oral surgery.  A dry socket and post-operative infection in the mandibular left third molar extraction site was noted.  Two days later, she reported improvement to the left side and increased ability to open.  The extraction site of the mandibular third molar appeared to be healing.  In August 1988, she reported to sick call and a bony sequestrum was removed from the site of the maxillary right third molar.  In September 1988 and October 1988, the Veteran was examined with no abnormal findings noted.  No complaints of temporomandibular disorder were noted in the service dental records.

Post-service, the first documentation of TMJ symptomatology was in November 1993, when the Veteran presented with two weeks of acute right TMJ pain.  She was advised to continue with conservative therapy.  See VA treatment record dated in November 1993.  A December 1993 VA examination report also noted a reported history of TMJ syndrome.  See VA examination report dated in December 1993.  However, there is no indication of complaints of, or treatment for, TMJ symptomatology or syndrome prior to November 1993.  This initial documentation of a complaint of TMJ pain in November 1993 dates to over 5 years since discharge from service and since the Veteran's surgical extraction of her third molars.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran also has indicated that she began to have clicking in her jaw within a year of the in-service oral surgery.  See videoconference hearing transcript dated in November 2008.  Additionally, she has asserted that she did not complain about the clicking and locking of her jaw until the initial diagnosis of TMJ syndrome because she did not experience any pain, just discomfort.  She also has stated that it was not until after a routine dental procedure for filling in the early 1990s that she began to experience severe pain.  See statement dated in February 2005 and notice of disagreement dated in August 2005.  However, the Board finds these lay statements of continuity of symptomatology, while competent, to be incredible, and thus, not entitled to great probative weight.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the Board initially notes that, as a lay person, the Veteran is competent to report the symptomatology she experienced since service.  Jandreau, 492 F.3d at 1377; .Layno, 6 Vet. App. at 469.  However, despite the Veteran's assertions that she has experienced TMJ symptomatology since service, there is no evidence or support whatsoever for this assertion.  There is simply no documentation of complaints of, or treatment for, such disorder or symptomatology thereof prior to 1993.  The Board notes that the Veteran was provided VA examinations in March 1989, less than one year after discharge from service, and in October 1991, approximately three years after discharge from service, and that these VA examination reports contain no documentation of any complaints regarding the jaw.  Even though the Veteran reported multiple other unrelated in-service injuries and symptomatology to each of these examiners, she at no point mentioned any concerns about her jaw to these examiners.  

In this regard, the Board notes that statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  While the Veteran's subsequent reports of continuity of symptomatology were also made during, and for the purpose of, treatment, the Board notes that she did not allege continuity of symptomatology until approximately 2002.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Thus, for reasons discussed above, the Board finds the Veteran's assertions of continuity of symptomatology to be incredible and thus finds no evidence of non-chronic TMJ disorder with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current TMJ disorder and her active military service, no private or VA examiner has provided a medical opinion that supports the Veteran's assertions of a nexus.  Initially, a VA examiner in February 2009 diagnosed TMJ dysfunction bilaterally.  An April 2009 VA examiner noted that the Veteran reported that she had been evaluated in the past for TMJ pain and was told it was muscular in nature.  The April 2009 VA examiner noted that there was no temporalis sensitivity bilaterally, no sensitivity to the bilateral TMJs, mild clicking of the articular disk on the right, and otherwise no crepitus to the bilateral TMJs.  There was mild tenderness to the right temporalis tendon when compared to the left.  X-rays taken showed no signs of acute condylar pathology.  Tomogram revealed the right condyle to be more atrophic than the left with associated steep eminence.  The joint space appeared to be symmetric bilaterally.  The April 2009 VA examiner indicated that the Veteran likely had myogenic facial pain associated with the muscles of mastication.  She likely had internal derangement of her left TMJ, as evidenced by radiographic findings and clinical examination.  However, her complaints made intra-joint issues very unlikely.  With regard to the etiology of her current symptoms, it was impossible to say with 100 percent certainty that they were a direct result of previous oral and maxillofacial surgical procedures.  According to this VA examiner, it would be extremely unlikely that the Veteran's current symptoms were related to complications from extraction of wisdom teeth some 20 years ago.  

A March 2010 VA addendum indicated that the Veteran's symptoms were muscular in origin, and that there was no evidence of TMJ pathology on radiograph.  It was not likely that her facial pain was secondary to the removal of third molars in service; there was no evidence in the literature to support the removal of third molars as a cause of chronic facial or TMJ pain.

A recent VHA medical advisory opinion obtained in September 2011 documents a careful review of the Veteran's past medical history pertaining to her oral complaints.  The medical advisor opined that the Veteran's complaints of "jaw pain" associated with "excessive chewing" or eating "hard" foods was highly unlikely to be related to extraction of third molars or complications resulting from such extraction.  Further, the Veteran's complaints of episodic jaw popping, locking, and "slipping forward" were less likely as not caused by, or the result of, third molar extraction or complications of third molar extraction while on active duty.  The medical advisor explained that the Veteran presented with two forms of temporomandibular disorder during the April 2009 VA examination, at which time mild clicking of the right articular disk was detected, which was indicative of an anterior displacement of the articular disk, classified as joint related temporomandibular dysfunction.  The right and left temporomandibular joints were not sensitive and could be construed as not painful.  Based on the detection of joint sounds, the April 2009 VA examiner reasonably concluded that the Veteran had an internal derangement of the TMJ, which was asymptomatic at the time of the VA examination in April 2009.  The medical advisor indicated that 56 percent of patients with temporomandibular disorders, and 36 percent of those who do not, have joint sounds that are most commonly caused by disk displacement.  The lack of sensitivity to palpation and motion of the joints as noted in the April 2009 VA examination report suggested that joints were not the source of the Veteran's pain.  Sensitivity of the right masseter muscle and the right tendon of the temporalis muscle was also detected and was indicative of muscle-related temporomandibular dysfunction.  The Veteran identified an area on her right face as being painful, and this area correlated with the anatomic position of the right masseter muscle and temporalis muscles.  The April 2009 VA assessment was in agreement with a prior evaluation, which also concluded that the Veteran's temporomandibular pain was muscular in origin.

The September 2011 medical advisor noted that, in August 2002, a private physician noted a report of strong history of bruxism.  One of the symptoms of bruxism is pain in the muscles of mastication or the masseter and temporalis muscles.  It was very likely that the Veteran's facial pain was caused by bruxism, which can cause mechanical derangement of the TMJ or disk displacement.  The Veteran did not report disk displacement, and joint sounds and disk displacement were not observed, after extraction of third molars at subsequent examinations in September 1988 and October 1988, while on active duty.  Therefore, it was likely that the cause of the Veteran's disk displacement of the right TMJ was no extraction of third molars.  The adjusted relative risk of experiencing temporomandibular disorder from extraction of third molars is 1.6.  The adjusted relative risk of developing bruxism from extraction of third molars is unknown because there is no evidence in the current literature that suggests that bruxism can be caused by extraction of third molars.  A literature review was unable to disclose a correlation between the surgical complications of dry socket and sequestration of bone and the development of temporomandibular disorder or bruxism.

Additionally, the Veteran has stated herself that it was not until after a routine dental procedure for filling in the early 1990s that she began to experience symptoms of TMJ syndrome.  See statement dated in February 2005 and notice of disagreement dated in August 2005.  The Board also notes that the Veteran's own dentist and her oral surgeon have not indicated a favorable nexus concerning her current TMJ disorder and her military service, despite the fact that she has reported her in-service oral surgery and subsequent complications to these treating physicians.  See August 2002 oral and maxillofacial surgery report from Vanderbilt University Medical Center and August 2002 letter from S. J. McKenna, D.D.S., M.D.

Thus, given that there is no contrary medical evidence of record, the Board finds that these VA examination reports are entitled to great probative weight and provide negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that she has experienced symptomatology of TMJ disorder over time and received treatment for such disorder, she is not competent to render an opinion as to the medical etiology of this disorder, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for TMJ syndrome is denied.


REMAND

Before addressing the merits of the issue concerning service connection for endometriosis and uterine fibroids, the Board finds that additional development of the evidence is again required.

In this case, a remand is necessary to obtain an adequate VA examination and nexus opinion concerning any relationship between the Veteran's endometriosis and uterine fibroids and her military service.  In this regard, the Veteran claims that her endometriosis had its onset during service, when she experienced severe pain and cramping during menstrual cycles.  The Board notes that the Veteran was provided a VA examination in this regard in February 2009.  However, the February 2009 examiner noted only several episodes of abdominal pain during service that led to a subsequent diagnosis of irritable bowel syndrome.  A review of the Veteran's STRs reveals additional complaints of cramping and vaginal discharge, with possible diagnoses of urinary tract infection (UTI), vaginitis, and vaginal infection.  The Veteran also had reported complaints of itching and severe pain with menstrual cycles.  These STRs were not addressed by the February 2009 VA examiner.

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the inadequate VA examination, the Board finds that an additional VA examination is necessary for consideration of the aforementioned STRs prior to appellate adjudication of this issue.  

Furthermore, the Veteran testified during a November 2008 videoconference hearing that she had always experienced menstrual pain prior to service, but that it became progressively worse during service.  This may be evidence that the Veteran's endometriosis and uterine fibroids pre-existed service.  

In this regard, for purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Federal Circuit Court has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of aggravation of the Veteran's gynecological disorder has been obtained.  In this regard, the Veteran's STRs show several complaints of, and treatment for, gynecological symptomatology.  Thus, on remand for a VA examination, the VA examiner also should include a discussion of whether the Veteran's gynecological disorder pre-existed service, and whether any current gynecological disorder represents aggravation beyond natural progression of a pre-existing disorder that was present before her period of service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current gynecological disorder, including endometriosis and uterine fibroids.  The claims file must be made available for review of her pertinent medical and other history, particularly the service treatment records and records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have any gynecological disorder, including endometriosis and/or uterine fibroids?

(b)  If so, is it at least as likely (50 percent or more probable) as not that any gynecological disorder was incurred in, or aggravated by, the Veteran's military service?  In making this determination, the examiner must include a discussion of the Veteran's relevant past medical history, including service treatment records documenting treatment for gynecological symptoms, including painful menstrual cycles, cramping, nausea, itching, vaginal discharge, and diagnostic impressions of vaginitis and UTIs. 

(c)  Alternatively, is there any evidence that the Veteran's gynecological disorder pre-existed her military service?  In making this determination, the examiner must include a discussion of the Veteran's November 2008 hearing testimony that indicated that she had always experienced menstrual pain prior to entering service.  

(d)  If there is evidence that the Veteran's gynecological disorder pre-existed service, is any current gynecological disorder the result of a permanent increase in severity of her pre-existing gynecological disorder during her military service? 

(e)  If there was a measurable increase in severity for her gynecological disorder during her period of service, is there evidence this permanent increase in severity was due to the natural progression of the disability?

2.  Readjudicate the claim of service connection for endometriosis and uterine fibroids in light of the VA examination provided and any additional medical evidence received since the May 2010 supplemental statement of the case (SSOC).  If the claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


